Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This action is responsive to the preliminary amendment filed on 5/11/2022 to the Application filed on 5/6/2022.  
This application claims benefit of Priority under 35 U.S.C. §119 (e) from Provisional U.S. Patent Application No 63/185501, filed on 5/7/2021.
Claims 1-15 are pending in the case.  Claims 1, 6, and 11 are independent claims.



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-9, and 11-14 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinyak et al., U.S. Patent No. 7320105 filed on 8/9/1999 (hereinafter Sinyak) in view of Dejean, U.S. Patent Application Publication No. 20120317470, filed on 6/7/2011 (hereinafter Dejean).

As for independent claim 1, Sinyak discloses system and method for displaying and editing visual content, the method comprising: 
displaying the visual content on a graphical user interface in at least a first and a second column, the visual content from the first column continuing in the second column; 
(Sinyak Col 1 Lines 43-47, Col 3 Lines 1-4 discloses displaying visual content, text, in first column 30 and continuing to second column 32 as shown in fig. 3A) 
wherein, when a user scrolls up the visual content data displayed in the first column on the graphical user interface, a computer processor causes the visual content displayed in the second column to dynamically change to begin appearing at the bottom of the first column such that continuity of the visual content is maintained between the first and second columns 
(Sinyak Col 3 Lines 18-31 discloses scrolling up content data in the first column displays top of the second column to display at the bottom of the first column, five lines from the top of column 32 are moved to the bottom of column 30, as shown in fig. 3B). 

Sinyak does not appear to explicitly disclose system and method comprising storing the visual content in a memory. 
Howerver, Dejean discloses system and method comprising 
storing the visual content in a memory 
(Dejean paragraph [0024], [0050], [0052]-[0059] discloses visual content, document processed and displayed as column, is stored in memory). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dejean with Sinyak for the benefit of being able to store content for later use. 

As for claim 2, limitations of parent claim 1 have been discussed above.  Dejean discloses system and method comprising 
preparing, via the computer processor, the visual content for display by processing the visual content from raw data into separate sets of objects each representing a line of text content for display 
(Dejean paragraph [0024], [0050]-[0052], [0059] discloses preparing content for display by process content from raw data into set of objects representing a line of text, objects,  text elements 64 and 66, are computed and stored from raw data, document, as shown in figs. 11 and 12). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dejean with Sinyak for the benefit of being able segment data for a preferred layout.

As for claim 3, limitations of parent claim 2 have been discussed above.  Dejean discloses system and method comprising 
storing the separate sets of objects in the memory 
(Dejean paragraph [0024], [0050]-[0052], [0059] disclose storing sets of objects in memory, objects, text elements 64 and 66 are stored in local memory). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dejean with Sinyak for the benefit of being able to store content for later use. 

As for claim 4, limitations of parent claim 3 have been discussed above.  Sinyak discloses system and method wherein 
the visual content has a top and a bottom; and 
(Sinyak Col 2 Lines 34-39, Col 3 Lines 7-10 discloses content has top, Line 22 displayed at top of column 30, and bottom, last line of the code as shown in fig. 3A) 
wherein the each set of objects enables access to a piece of the visual content that occurs at a specific distance from the top of the visual content 
(Sinyak Col 3 Lines 7-10, Col 2 Lines 54-64 discloses each set of objects, line-formatted material, enables access to visual content at specific distance from top, line 22 is at top of the column and line 24 is at the bottom of the column as shown in fig. 3A). 

Dejean also discloses system and method wherein 
the visual content has a top and a bottom; and 
(Dejean paragraph [0054], [0058] discloses visual content, columns of text, has a top, first line element 64 and bottom, last line element 72 as shown in fig. 12) 
wherein the each set of objects enables access to a piece of the visual content that occurs at a specific distance from the top of the visual content 
(Dejean paragraph [0054], [0059] disclose each set of objects, line elements 64 and 66, enable access to visual content at specific distance from top, first line element 64 and 66 are at the same location from top of respective columns, as shown in fig. 12). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Dejean with Sinyak for the benefit of being able segment data for a preferred layout.

As for claim 6, claim 6 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 7, limitations of parent claim 6 have been discussed above.  Claim 7 reflects article of manufacture comprising computer executable instructions for implementing method in claim 2 and is rejected along the same rationale.

As for claim 8, limitations of parent claim 7 have been discussed above.  Claim 8 reflects article of manufacture comprising computer executable instructions for implementing method in claim 3 and is rejected along the same rationale.

As for claim 9, limitations of parent claim 8 have been discussed above.  Claim 9 reflects article of manufacture comprising computer executable instructions for implementing method in claim 4 and is rejected along the same rationale.

As for claim 11, claim 11 reflects article of manufacture comprising computer executable instructions for implementing method in claim 1 and is rejected along the same rationale.

As for claim 12, limitations of parent claim 11 have been discussed above.  Claim 12 reflects article of manufacture comprising computer executable instructions for implementing method in claim 2 and is rejected along the same rationale.

As for claim 13, limitations of parent claim 12 have been discussed above.  Claim 13 reflects article of manufacture comprising computer executable instructions for implementing method in claim 3 and is rejected along the same rationale.

As for claim 14, limitations of parent claim 13 have been discussed above.  Claim 14 reflects article of manufacture comprising computer executable instructions for implementing method in claim 4 and is rejected along the same rationale.


Claims 5, 10, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sinyak in view of Dejean in view of Tognazinni, U.S. Patent No. 6496841, filed on 6/26/1996 (hereinafter Tognazinni).


As for claim 5, limitations of parent claim 2 have been discussed above.  Tognazinni discloses method and system comprising 
storing the number of lines as a line variable in the memory 
(Tognazinni Col Lines 37-40 discloses storing number of lines as line variable, variable MAXLINES is set to be the total number of lines in the document). 
Accordingly, it would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine Tognazzini with Sinyak and Dejean for the benefit of being able “to display a wide variety of files”, (Tognazzini Col 2 line 10) by storing information regarding the text to be processed and displayed. 

As for claim 10, limitations of parent claim 7 have been discussed above.  Claim 10 reflects article of manufacture comprising computer executable instructions for implementing method in claim 5 and is rejected along the same rationale.

As for claim 15, limitations of parent claim 12 have been discussed above.  Claim 15 reflects article of manufacture comprising computer executable instructions for implementing method in claim 5 and is rejected along the same rationale.



Conclusion

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE J PARKER whose telephone number is (571)270-3647. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE J PARKER/Primary Examiner, Art Unit 2175